 DECISIONS OF NATIONAL LABOR RELATIONS BOARDClean and Shine and Union Trabajadores Indus-triales de Puerto Rico. Case 24-CA-4341December 5, 1980I)ECISION AND ORDERBY MEMBI.RS JNKINS, P NI.I.O, ANI)ZIMMERMANUpon a charge filed on June 27, 1980,' by UnionTrabajadores Industriales de Puerto Rico, hereincalled the Union, and duly served on Clean andShine, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 24, issued a com-plaint on August 1, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that, on or aboutMay 19, Respondentdischarged employees Javierand Estrella Ocasio and Samuel Rodriguez and has,since then, refused to reinstate or offer to reinstatesaid employees because of their membership in andactivities on behalf of the Union and because theyengaged in protected concerted activities. Thecomplaint further alleges that, on or about May 16,Respondent unlawfully interrogated individual em-ployees concerning their membership in and sup-port for the Union; threatened, on that same day;an employee with discharge if he continued hismembership in and support for the Union; prohibit-ed an employee from entering into a restaurantcomplex, known as "La Terraza," where Respond-ent's office is located, solely because of that em-ployee's membership in and activities on behalf ofthe Union; and, during that same incident, in-formed another employer, known as "Delicioso,"that said employee should not be hired because ofhis activities on behalf of and membership in theUnion. Respondent has failed to file an answer tothe complaint and, therefore, these allegationsstand uncontroverted.On September 3, counsel for the General Coun-sel filed directly with the Board a "Motion forSummary Judgment for Failure To File Answer"and a petition in support thereof, with exhibits at-tached. Subsequently, on September 5, the Boardissued an order transferring the proceeding to the' All dale, hercinafter arc in 1980, unless otherwise indicatedBoard and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgmentshould not be granted. Respondent did not file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof, "all of the allegations inthe complaint shall be deemed to be admitted by itto be true and may be so found by the Board."Furthermore, according to General Counsel's Ex-hibit E, on August 18 the Regional Director forRegion 24 sent a letter to Respondent informing itthat an answer to the complaint had not yet beenreceived and further advising it that unless ananswer to the complaint was received by August26, counsel for the General Counsel would movefor summary judgment. No answer was receivedfrom Respondent by August 26, or by September3, the date the Motion for Summary Judgment wasfiled. No good cause for failure to file an answerhaving been shown, in accordance with the rule setforth above, the allegations of the complaint aredeemed to be admitted as true. Accordingly, wefind to be true all the allegations of the complaintand, furthermore, hereby grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:253 NLRB No. 90610 CLFAN ANt) SHINEFINIIN(S OF FACTI. THE BUSINESS O RESPONI)LNTRespondent, a Puerto Rico corporation, is en-gaged in the business of providing janitorial serv-ices and maintains an office and place of business in"La Terraza" restaurant complex situated in thePlaza Las Americas shopping center in Hato Rey,Puerto Rico. During the past calendar year, whichperiod is representative of its annual operationsgenerally, Respondent, during the course and con-duct of its business, provided janitorial servicesvalued in excess of $50,000 for Plaza Las Americas,Inc., a corporation which is engaged directly in in-terstate commerce.On the basis of the foregoing, we find that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. I HEI LABOR ORGANIZATION INVOl.VEI)Union Trabajadores Industriales de Puerto Ricois a labor organization within the meaning of Sec-tion 2(5) of the Act.lIt. THE NFAIR ABOR PRACTICESA. The 8(a)(3) and (1) ViolationsOn or about May 19, Respondent discharged em-ployees Ocasio and Rodriguez and has, since then,refused and continues to refuse to reinstate said em-ployees because of their membership in and activi-ties on behalf of the Union and because they en-gaged in other concerted activities for the purposeof collective bargaining and other mutual aid andprotection.We find that by engaging in the above-describedconduct. Respondent has discriminated, and contin-ues to discriminate, against Ocasio and Rodriguezin regard to their hire or tenure of employment inorder to discourage union or other protected con-certed activities and that by so doing Respondenthas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and(I) of the Act.B. The 8(a)(1) ViolationsIn addition to the conduct described above insection 111, A, Respondent, through its supervisor,Luis Font, committed the following acts:I. On or about May 16, it interrogated individualemployees concerning their membership in and ac-tivities on behalf of the Union.2. On or about the same day, Respondent threat-ened an employee with discharge if said employeecontinued his membership in and support for theUnion.3. On or about June 2 or 3, Respondent prohibit-ed an employee of Plaza Las Americas, Inc., fromentering into the public area of "La Terraza" res-taurant complex and, in the course of this incident,informed Manolo Navarro, supervisor of the "Deli-cioso" restaurant which is situated in the restaurantcomplex, that said employee should not be hiredbecause of his membership in and support for theUnion.We find that by engaging in the conduct de-scribed above Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing its employees in the exer-cise of the rights guaranted them by Section 7 ofthe Act. Accordingly, we find that Respondent hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.IV. THE EFFECT OF THE UNFAIR I ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations as described in section 1, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of conm-merce.CONCI.USIONS OF LAWI. Clean and Shine is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Union Trabajadores Industriales de PuertoRico is a labor organization within the meaning ofSection 2(5) of the Act.3. By discharging employees Javier EstrellaOcasio and Samuel Rodriguez because they weremembers of, or engaged in activities in support of,the Union, and because they engaged in other pro-tected concerted activity for their mutual aid andprotection, Respondent violated Section 8(a)(3) and(1) of the Act.4. By the acts described in section II B. B. above.Respondent did interfere with, restrain, and coerce,and is interfering with, restraining, and coercing.employees in the exercise of their Section 7 rights.and thereby did engaged in, and is engaging in,unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.611] DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.Respondent shall be ordered to offer employeesJavier Estrella Ocasio and Samuel Rodriguez fulland immediate reinstatement to their former jobsor, if such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniorityor other rights and privileges previously enjoyed,and make them whole for any loss of pay they mayhave suffered by reason of the discriminationagainst them from the date of their discharge to thedate of Respondent's offer of reinstatement. Back-pay is to be paid in accordance with the formulaprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), with with interest to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).2Respondent shall further be ordered to cease anddesist from in any like or related manner interfer-ing with, restraining, or coercing its employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Clean And Shine, Hato Rey, Puerto Rico, its offi-cers, agents. successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees because they aremembers of, or engaged in activities on behalf of,Union Trabajadores Industriales de Puerto Rico, orbecause they engaged in other protected concertedactivities.(b) Threatening its employees with discharge be-cause of their continued membership in and sup-port for the above-mentioned Union.(c) Interrogating its employees concerning theirmembership in and activities on behalf of theUnion.(d) Prohibiting employees from entering intopublic areas and attempting to have employeesblacklisted because they were members of, or en-gaged in activities on behalf of, the Union.See, generally. Ils Plumbing & Ieauing Co., 138 NLRB 16 (1962).(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer employee Javier Estrella Ocasio andSamuel Rodriguez full and immediate reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, without prej-udice to their seniority or other rights and prvi-leges previously enjoyed, and make them whole forany loss of pay they may have suffered by reasonof the discrimination against them in the mannerset forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Hato Rey, Puerto Rico, facility,copies of the attached notice marked "Appendix."3Copies of said notice, prepared in both Spanish andEnglish, on forms provided by the Regional Direc-tor for Region 24, after being duly signed by Re-spondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 24,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.:' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board*APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we have violated the National Labor RelationsAct and has ordered us to post this notice.612 CI.EAN ANI) SHINEThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE Wl.L NOT discharge or discriminateagainst any of our employees because of theirmembership in or activities in support ofUnion Trabajadores Industriales de PuertoRico, or any other labor organziation.WE WILl. NOI threaten our employees withdischarge because they are members of and/orhave supported the above-mentioned Union orany other labor organization.WE Wll.!. NO'I interrogate our employeesconcerning their activities on behalf of ormembership in the above, or any other, labororganziation.Wt. Will .NOt deny employees access to"La Terraza" restaurant complex and wl.winl. not attempt to blacklist employees bytelling other employers that said employeesshould not be hired because of their member-ship in and activities on behalf of the aboveUnion or any other labor organziation.WE wll NOI ill ally like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteethem by Section 7 of the Act.WE wii.i offer employees Javier EstrellaOcasio and Samuel Rodriguez immediate andfull reinstatement to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights and privileges previous-ly enjoyed, and WE wit i make them wholefor any loss of earnings they may have suf-fered as a result of our discrimination againstthem, with interest.CLEAN ANI) SHINEh13